UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1132


THERRESSEIA BOLAND,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00113-MSD-LRL)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Haddad, Andrew M. Hendrick, RULOFF, SWAIN, HADDAD, MORECOCK,
TALBERT & WOODWARD, P.C., Virginia Beach, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Lauren A. Wetzler, Chief, Civil Division, Alexandria,
Virginia, Virginia Van Valkenburg, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Therresseia Boland appeals the district court’s order granting summary judgment in

favor of the United States in Boland’s action under the Federal Tort Claims Act (“FTCA”),

28 U.S.C. §§ 1346, 2671-80. We agree with the district court that the statute of limitations

barred Boland’s claims under the FTCA, see 28 U.S.C. § 2401(b), and that she failed to

establish grounds for equitable tolling, see Raplee v. United States, 842 F.3d 328, 333 (4th

Cir. 2016). Accordingly, we affirm. Boland v. United States, No. 2:18-cv-00113-MSD-

LRL (E.D. Va. Dec. 11, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2